Notice of Pre-AIA  or AIA  Status
        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11  are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Regarding claim 11, the claim  recites “token category compresses  a series of characters consisting of zeros or ones placed at a front or placed at a rear separately from a true to character portion.”, the terminologies are unclear and the use of this phrase which renders the claim indefinite because it is not clear whether zeros or ones are place at a front or at rear/behind the true to character portion, as disclosed in the specification document  para [0077] or zeros or ones placed at a front or rear of the word as disclosed in the specification document para [0079].
Hence claim 11 is indefinite.


Claim Rejections - 35 USC § 102
    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


     Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Krauss et. al. (U.S Patent Application Publication 2004/0030824; hereinafter “Krauss”);                                                                                                       
Regarding claim 1, Krauss discloses, a method for booting a data processing system, which comprises the steps of: 
transferring a boot loader from a non-volatile data memory to a central processing unit (CPU), [ “The PROM boot as non-volatile memory contains a boot program (boot loader)”, 0029; “The EEPROM bank as variable non-volatile memory contains an application program in compressed form”, 0030; (Examiner interprets the PROM Boot and EEPROM bank  blocks together as a Non-volatile data memory block);  “The program memory and data memory are working memories (RAM) for the DSP”, 0049;“The boot controller copies the boot loader from the PROM boot into the program memory. “, 0057; Fig.2] the boot loader boots the data processing system [ “The DSP is released from the reset mode by the boot controller and executes the boot loader. “, 0058] and prompts a situation whereby compressed program data from the non-volatile data memory are decompressed by the CPU and are stored in decompressed form in a volatile data memory, and are called therefrom at a program startup, and are used to execute a program.[ 0058;” The decisive factor is that the boot loader has been loaded into the working memory of the DSP and the work in phase 2 begins from there. “, 0059-0060; “The boot loader copies the compressed application program from the EEPROM bank, wherein during this copying process the application program is simultaneously decompressed. After that at least the program code of the application program is stored in the program memory, and possibly additionally required data of the application program can be stored in the data memory”, 0061; (i.e. upon loading the boot loader to the working memory, prompting a situation to enter phase 2 , whereby the data in EEPROM bank  is decompressed and stored in the Data memory of DSP);0024; ” When the entire application program has been loaded and decompressed, the boot loader terminates its own operation by starting the application program”,0063].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss.       Regarding claim 20, Krauss discloses, an air defense system, comprising: 
a data processing system for controlling operation, said data processing system having a central processing unit (CPU), a volatile memory [ “The program memory and data memory are working memories (RAM) for the DSP”, 0049];and a non-volatile memory and containing software [ “The PROM boot as non-volatile memory contains a boot program (boot loader)”, 0029; “The EEPROM bank as variable non-volatile memory contains an application program in compressed form”, 0030; (Examiner interprets the PROM Boot and EEPROM bank  blocks together as a Non-volatile data memory block)]; which, when the software is executed, has the effect that compressed program data from said non-volatile data memory are decompressed by said CPU and are stored in decompressed form in said volatile data memory, and are called therefrom 

 However Krauss does not expressly disclose a missile. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Krauss to implement the data processing system to control operations in a missile as Krauss discloses in “The described method can be employed generally with any type of data processing device, especially in any computer system where application programs in the form of software are loaded into a working memory.  The use of the described method makes it possible to reduce the size of the 
Further Krauss also discloses “A special field of application for the described method is its use in an on-board computer device or in a satellite navigation receiver device (global navigation satellite system, GNSS), for example for GPS. FIG. 2 shows an example of especially a computer device of a satellite navigation receiver, as it can be used for example on board a space vehicle or in other satellite navigation devices.  Said receiver/computer device serves to receive and evaluate satellite navigation signals”, [0025] 



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss  in view of Satpathy et al. (U.S Patent 10,08,3034; hereinafter Satpathy”)
     Regarding claim 2, Krauss does not expressly disclose wherein the compressed program data are field-programmable gate array (FPGA) firmware by way of which an FPGA is configured.
          In the same field of endeavor (e.g. compressing a data set and decompressing with a plurality of decompression engine to accelerate FPGA programming) Satpathy teaches,  
      the compressed program data are field-programmable gate array (FPGA) firmware by way of which an FPGA is configured   [“improve a compression ratio by .about.20%, reducing the size of memory that stores compressed firmware, thus reducing overall system cost.  As another example, various techniques described herein may accelerate field-programmable gate array (FPGA) programming by 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krauss with Satpathy Satpathy’s teaching of compressed FPGA configuration streams with plurality of decompression engines will substantially improve Krauss’s system by reducing the size of the memory with improved compression ratio and accelerate data decompression with boot.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss in view of Wegener (U.S Patent Application Publication 2019/0260388)

         Regarding claim 3, Krauss discloses compressed form in the non-volatile data memory and in decompressed form in the volatile data memory as outlined in claim 1.  
     However Krauss does not expressly disclose words of multi-byte size of a same size, both in compressed form and in decompressed form. 
       In the same field of endeavor (e.g. Block based encoding and decoding for lossless compressed data), Wegener teaches, 
            words of multi-byte size of a same size, both in compressed form and in decompressed form [The size of each encoded block 2350 to be decoded is stored in a 
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krauss with Wegener. Wegener’s teaching of Block based encoding and decoding for lossless -compression will substantially improve Krauss’s system to provide a decoded dataset identical to original input dataset [0074].
Claims 4, 5, 6, 7, 9, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss in view of Gopal (U.S Patent Application Publication 2018/0183462)

      Regarding claim 4, teaches compressing the compressed program data by way of a first compression method from a Lempel-Ziv (LZ) family and subsequent Huffman compression and are decompressed using such corresponding methods[ “The Deflate compression process is used as the bases of various compression platforms, such as gzip/Zlib and Winzip/PKzip.  In general, Deflate uses a series of blocks corresponding to successive blocks of input data.  Each block may be compressed using a combination of the LZ77 compression process and Huffman coding.  As described above, the LZ77 compression process operates to find repeated substrings and replaces the repeated substrings with references, such as relative distance offsets.   ...” 0018; 0025; 0028; 0044 “For example, decompression module 430 may perform 

compressed file 410...” 0052]
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krauss with Gopal. Gopal’s teaching of parallel decompression process to decompress portions of a compressed data file or stream using a plurality of cores and/or threads operating on the compressed data in parallel will significantly improve Krauss’s system by reducing the time required to decompress a compressed file by about 10-fold [0020] by implementing a parallel decoding process . 
       Regarding claim 5, Gopal teaches entropy encoding the compressed program data and all of the compressed program data used to start up the data processing system are decompressed by way of at most three Huffman trees.  [ 0002; “ compressed file ..”, 0011; Fig.2;” highly compressed bit-stream using entropy-encoding (for example, Deflate)..”, 0019;  “…in which a Deflate compressed file 210 is being processed, the very first chunk in each block may start with the representation of the Huffman trees used for that block..”, 0030; “the logic to generate at least one setup element based on the decompression information, the at least one setup element comprising at least one of a Huffman tree, a lookup table, an array, or a vector. “, 0088; (i.e decompressing with one of Huffman tree)]. 
      Regarding claim 6, Gopal teaches using one of the Huffman trees to determine a type of token; and using at least one further one of the Huffman trees to determine backwards offset to data of a same type[ “logic flow 600 may perform parallel decoding of the annotated file to generate intermediate elements.  For example, the parallel 
        Regarding claim 7, Gopal teaches ,  wherein the decompression uses at most three single-stage [ In various embodiments, setup phase 440 may generate setup elements 432 that include lookup tables needed for fast decompression using the Huffman trees specified in the first chunk of the block.  In some embodiments, for example, starts [0] may be set to the bit position of the first symbol to be decoded in a first block”, 0038; Fig.4]. 
       However Gopal does not expressly teaches lookup tables that each contain a field of at most 4096 16-bit values. 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Gopal to implement look up tables of atmost 4096 16 –bit values, since it has been held that discovering an optimum value of a result effective variable involves routine skill in the art. In re Boesch, 617F.2d 272,205 USPQ 215 (CCPA 1980). 
       
              Regarding claim 9, Gopal teaches using tokens for the decompression, the tokens contain, as data content, a symbol for a type of token at - 40 -DSC-BP-0523 a front and optionally a symbol for an offset and/or a maximum of 32 extra bits behind this [“intermediate element 505 may include a token 510, a literal length 515, literals 520, an 
       Regarding claim 16, Gopal discloses wherein the compressed program data form a complete program dataset that is compressed as a single data block [“compressed file  ...” 0011; Fig.2; whose model portion contains all decoding trees that are used for the decompression”, 0030].  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss  in view of Arelakis et al. (U.S Patent  Application Publication 2019/0034334; hereinafter Arelakis)
      Regarding claim 8, Krauss does not expressly disclose wherein the compressed program data form a complete program dataset that is routed exclusively through L1 cache of the CPU for the decompression, wherein access operations to already decompressed data take place at least predominantly on L2 cache of the CPU in order to further decompress the compressed program data.
       In the same field of endeavor (e.g. data compression and decompression, in a cache/memory/ data transferring subsystem), Arelakis teaches wherein the compressed program data form a complete program dataset that is routed exclusively through L1 cache of the CPU for the decompression, wherein access operations to already decompressed data take place at least predominantly on L2 cache of the CPU in order to further decompress the compressed program data.  [“data are compressed before being saved in the memory by a respective compression operation as mentioned above, and data are decompressed when they leave the memory”, 0005; “compression is required before data are saved in the cache and decompression is 

           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krauss with Arelakis. Arelakis’s teaching of compressing the data block in any level of the cache hierarchy or with a memory subsystem in combination with variable-length compression will substantially improve the compressibility and efficiency of Krauss’s system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss  in view of  Gopal  as applied to claim 9 further in view of  Kaldewey et al. (U.S Patent  Application Publication 2018/0232420;  hereinafter” Kaldewey”)
 Regarding claim 10,   Krauss , Gopal does not expressly disclose wherein a number of the extra bits is defined by the type of token.

 In the same field of endeavor (e.g.  compressing the data and decompressing the data blocks utilizing a plurality of processor sets), Kaldewey teaches,
 wherein a number of the extra bits is defined by the type of token.[0038; “ Each processor P.sub.k determines whether an assigned token S.sub.a is a back-reference token or a literal token based on a bit tk in the back-ref bitmap T. If the bit t.sub.k is set (e.g., t.sub.k=1), the processor P.sub.k processes a back-reference token; otherwise, the processor P.sub.k processes a literal token. “, 0055; Fig.8]

.  
Claims12, 13, 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krauss in view of Wegener (U.S Patent Application Publication 2019/0260388)
Regarding claims 12,  13 Krauss, Gopal does not expressly discloses a token category of single-word repetitions for the decompression whose tokens each refer to an earlier word and permit changes of one or two bits situated behind one another; 
token category of multi-word repetitions for the decompression whose tokens each denote a plurality of identical words situated immediately behind one another.  
       In the same field of endeavor (e.g. Block based encoding and decoding for lossless compressed data), Wegener teaches, 
 Wegener teaches single-word repetitions for the decompression whose tokens each refer to an earlier word and permit changes of one or two bits situated behind one another.  [“FIG. 8 illustrates another type of multi-Byte event called a dictionary event.  Dictionary events are repeated, frequently occurring multi-Byte events ("words") in the current block.  As shown in FIG. 8c, dictionary words 830 are represented with their corresponding word ID 444.” 0146]

    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krauss in view of Gopal with Wegener. Wegener’s teaching of Block based encoding and decoding for lossless –compression will substantially improve Krauss in view of Gopal’s system to provide a decoded dataset identical to original input dataset [0074].

Regarding claim 14, Wegener teaches which further comprises using a token category of strings of identical words for the decompression whose tokens each refer to a series of identical words situated immediately in front of one another.  [0157- 0158; Fig.9c]

      Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over Krauss  in view of  Radermacher et al. (U.S Patent  Application Publication 2002/0116424;  hereinafter” Radermacher”)

       Regarding claim 17, Krauss discloses the limitations outlined in claim 1.  However Krauss does not expressly disclose wherein the compressed program data are present in two interlinked sequences each consisting of words of a same length, wherein a first 
      In the same field of endeavor (e.g. a data compression/decompression arrangement which can reduce flash-PROM usage without increasing boot-up time), Radermacher teaches, 

       wherein the compressed program data are present in two interlinked sequences each consisting of words of a same length, wherein a first word sequence consists of the compressed program data and a second word sequence consists of uncompressed program data.  [“there is provided a method for processing information in a data processor operable to process data to provide a sequence of uncompressed and compressed data blocks, the processor comprising a block selection mechanism that selects only blocks with an even distance and an even (data) length, wherein each data block comprises a header part and a data part;”, 0013; “If the block is compressed, 
bits 0-5 contain the length of the pattern that should be copied from a former position of the output stream to the current position and bit 6 is used to indicate whether the compressed block requires one or two distance bytes.  In the case of uncompressed blocks bits 0-6 contain the length of data following the protocol data”, 0042; “The first header byte of all blocks is always transferred as a pair containing the header byte of the current block and the header byte of the next one.  This pair occurs only every second block (the dashed box denotes that the information is not actually stored at this position).  Thus, the length of block type 1 and block type 3 is even.  Similarly, the single distance 

    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krauss in view of Radermacher. Radermacher’s teaching of a data compression/decompression arrangement with compressed and uncompressed data blocks in sequence will substantially improve Krauss’s system to reduce the flash-PROM usage without increasing the boot time.

 
Claims 18, 19  is rejected under 35 U.S.C. 103 as being unpatentable over Krauss  in view of  Kaldewey et al. (U.S Patent  Application Publication 2018/0232420;  hereinafter ” Kaldewey”)

Regarding claim 18, Krauss does not expressly disclose wherein the compressed program data are present in a plurality of data blocks, wherein a number of the data blocks matches a number of computer cores of the CPU.
In the same field of endeavor (e.g.  compressing the data and decompressing the data blocks utilizing a plurality of processor sets), Kaldewey teaches,

wherein the compressed program data are present in a plurality of data blocks, wherein a number of the data blocks matches a number of computer cores of the CPU.[ ( i.e the number of data blocks matches with the processors)]
  
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krauss in view of Gopal with Kaldewey. Kaldewey’s teaching of processing the assigned tokens/ data blocks by the respective processor, will substantially improve the efficiency in decompressing the data blocks of Krauss in view of Gopal’s system by providing inter-block parallelism.

Regarding claim 19, Kaldewey teaches wherein a number of tokens in the data blocks differ from one another by at most 20%.  [ Each processor P.sub.k of a processor set P is assigned a token S.sub.an in a decoded token sequence S for a given data block (e.g., the processor P.sub.1 is assigned a first token S.sub.1 to process, the processor P.sub.2 is assigned a second token S.sub.2 to process, etc.).  .., 0038; “Literal tokens and back-reference tokens are typically encoded and decoded separately.  In one embodiment, a decoded token sequence S may be represented as a list of literal tokens ("literal list") V, a list of back-reference tokens ("back-ref list") B, and a bitmap of back-reference tokens ("back-ref bitmap") T. A back-ref bitmap T comprises (i.e a number of tokens in a data block differs with respect to a literal or back –reference token type). Hence the blocks differ from one another based on the type of token)]

Allowable Subject Matter
                Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

       Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et.al, U.S Patent Application Publication 2018/0069568, teaches A system, method and product for providing data compression and decompression 
      storage systems. 

Ansari et.al., U.S Patent 9,160,362, teaches Lempel-Ziv (LZ)-based data compression employing implicit variable-length distance coding 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187             

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187